department of the treasury internal_revenue_service washington d c date cc ebeo uilc number release date internal_revenue_service national_office field_service_advice memorandum for from assistant chief_counsel employee_benefits and exempt_organizations patricia m mcdermott subject this field_service_advice responds to your memorandum field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent field_service_advice responds to the issues raised in your memorandum
